Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 15, 2021

The Court of Appeals hereby passes the following order:

A21A1320. TRINICIA PRESSLEY v. KAMINI SHALLU MITTAL et al.

      Kamini Shallu Mittal and Sunil Mittal have filed a motion to dismiss this
appeal based on Trinicia Pressley’s failure to timely file an appellate brief. The record
shows that the appeal was docketed on April 12, 2021, and Pressley’s appellate brief
therefore was due to be filed on Monday, May 3, 2021. See Court of Appeals Rule
23 (a) (“Appellant’s brief shall be filed within 20 days after the appeal is docketed.”).
On May 11, 2021, well after the deadline for filing an appellate brief had passed, this
Court permitted Pressley’s attorney to withdraw as counsel of record for Pressley,
noting that Pressley consented to the withdrawal. As of the date of this order, Pressley
has failed to file an appellate brief or any other filing in this Court. It is well-
established that an appellant’s failure to file a brief may result in dismissal of the
appeal. Court of Appeals Rule 23 (a). Accordingly, the Mittals’ motion to dismiss is
hereby GRANTED, and this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/15/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.